Name: Commission Implementing Regulation (EU) No 369/2014 of 10 April 2014 amending for the 212 th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 11.4.2014 EN Official Journal of the European Union L 108/52 COMMISSION IMPLEMENTING REGULATION (EU) No 369/2014 of 10 April 2014 amending for the 212th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 31 March 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove two persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 3 April 2014, the Sanctions Committee of the UNSC decided to remove one person from the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2014. For the Commission On behalf of the President Head of the Service for Foreign Policy (1) OJ L 139, 29.5.2002, p. 9. ANNEX The following entries under the heading Natural persons of Annex I to Regulation (EC) No 881/2002 are deleted: Amran Mansor (alias Henry). Address: Kg. Sg. Tiram, Johor, Malaysia. Date of birth: 25.5.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10326821. National identification No: 640525-01-5885. Other Information: Released from detention and believed to be in Indonesia. Date of designation referred to in Article 2a (4) (b): 9.9.2003. Abderrahmane Kifane. Address: 25 via Padre Massimiliano Kolbe, Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Nationality Moroccan. Date of designation referred to in Article 2a (4) (b): 17.3.2004. Son Hadi Bin Muhadjir (alias (a) Son Hadi bin Muhadjr, (b) Son bn Hadi Muhadjir, (c) Son Hadi bin Mujahir). Address: Jalan Raya, Gongdanglegi, RT/RW 1/13 Cangkring Malang, Beji, Pasuran 67154, East Java, Indonesia. Date of birth: 12.5.1971. Place of birth: Pasuran, East Java, Indonesia. Nationality: Indonesian. Passport No: R057803 (Indonesian passport under name Son bn Hadi Muhadjir). National identification No: 3514131205710004 (Indonesian identity card under name Son Hadi). Date of designation referred to in Article 2a (4) (b): 13.4.2012.